DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 18, drawn to a heart prosthesis system, classified in A61F2/2418.cpc.
II. Claims 9-17, drawn to a method of deploying a prosthetic heart valve, classified in A61F2/2436.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be practiced with another materially different process of using, for example as a prosthetic valve which is deployed without withdrawing a collapsed end into the delivery sheath.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. Further, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search (e.g., searching different classes/subclasses or electronic resources) and the use of different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Lund on 12/2/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8, 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Pub. No.: US 2017/0156859).
Chang et al. (hereinafter, Chang) discloses a heart prosthesis system, comprising: a prosthetic heart valve 102, comprising: a collapsible and expandable stent 106 having an aortic end 114, an annulus end 110, and a plurality of openings arranged circumferentially around the aortic end (e.g., fig. 1), the aortic end having a first diameter in an expanded condition; and a valve assembly 108 mounted within the stent (e.g., fig. 3); and a length of suture 172 threaded through the openings (e.g., fig. 1) such that tension applied to the length of suture in a direction away from the stent will collapse the aortic end of the stent from the first diameter to a second diameter less than the first diameter (para. 93).  
For claim 2, the length of suture is threaded through the openings so as to extend in a circumferential direction around a portion of the aortic end of the stent (e.g., fig. 1).  
For claim 3, the stent includes struts which form circumferentially extending rows of cells, each cell defining one of the openings (para. 82, see also fig. 35).  
For claim 7, the length of suture includes a plurality of lengths of suture, and two of the lengths of suture extend through one of the openings (e.g., fig. 35, plurality of loops extending through openings 922; please note figure 35 is a different embodiment, however, all of the elements of claim 1 are separately provided for in the figure 35 embodiment, see para. 219).  
For claim 8, the system further comprises a sheath for delivering the heart valve into the heart of a patient (e.g., para. 73).
For claim 18, Chang discloses a heart prosthesis system (e.g., figs. 1-3), comprising: a prosthetic heart valve 102, comprising: a collapsible and expandable stent 106 having an aortic end 114, an annulus end 110, and a plurality of struts defining a plurality of cells (e.g., fig. 1), the cells being arranged in multiple circumferentially extending rows (e.g., fig. 1), the aortic end having a first diameter in an expanded condition of the stent (e.g., fig. 3); and a valve assembly 108 mounted within the stent (e.g., fig. 3); and a length of suture 172 threaded through the cells (para. 82, see also fig. 35) so as to extend in a circumferential direction around a portion of the aortic end of the stent (e.g., fig. 1), whereby tension applied to the length of suture in a direction away from the stent will collapse the aortic end of the stent from the first diameter to a second diameter less than the first diameter (para. 93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Pub. No.: US 2017/0156859).
For claim 4, Chang discloses that each suture loop 172 can extend through at least one apex 118, with a length of suture loop 172 extending through three apices in fig. 1 (para. 80).  However, Chang does not expressly disclose a length of suture extending through four apices.  It would have been obvious to have a length of suture passing through a first one and a second one of the cells in a first row, and through a third one and a fourth one of the cells in the first row as an obvious expedient in which the length of suture passes through four apices as opposed to the three apices depicted in figure 1.  One of ordinary skill in the art would be motivated to utilize four apices for a length of suture in a valve prosthesis to accommodate a valve prosthesis with a different number of apices as that picture in figure 1.  Utilizing four apices for a length of suture would be an obvious alternate configuration which would be suitable for controlling the stent delivery and/or retraction. This modification would have occurred using known methods and would have yielded predictable results. 
For claim 5, as provided above, extending through four apices would provide a length of suture which passes through only the first, second, third, and fourth ones of the cells.  
For claim 6, as provided above, extending through four apices would provide the first and second ones of the cells are circumferentially adjacent to one another and the third and the fourth ones of the cells are circumferentially adjacent to one another (just as the three cells depicted in fig. 1 are circumferentially adjacent, the four cells in the proposed modification would similarly be circumferentially adjacent).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774